BARRY, Judge,
joins the majority and assigns reasons.
Whether these facts are considered under Art. 2317 (strict liability) or Art. 2315 (negligence) the question is: Was the driver (his conduct) “reasonable” as it relates to the “thing” (the bridge roadway)? Was the Highway Department’s actions (or lack of) unreasonable?
Unreasonableness is similar to a determination of ordinary negligence. Here the plaintiff clearly' proved the bridge surface *1178was a defect which presented an unreasonable risk of injury. The majority rightfully pretermits the question of ordinary negligence. This defendant certainly should have known and prevented the causation risk and any inability to have such knowledge is no defense under Art. 2317.
Under these facts the Highway Department’s conduct was unreasonable and the sole cause of the accident. See Entrevia v. Hood, 427 So.2d 1146 (Sup.Ct.1983).